NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted November 22, 2011*
                                   Decided November 22, 2011

                                              Before

                                RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 11‐2590

SUSAN BILKA,                                        Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Eastern District of Wisconsin. 

        v.                                          No. 11‐C‐430

CATHERINE J. FARREY, et al.,                        William C. Griesbach,
    Defendants‐Appellees.                           Judge.



                                             O R D E R

        Susan Bilka, while working in food services for the New Lisbon Correctional
Institution, befriended an inmate, Mackenzie Burse. She began smuggling him contraband,
including cocaine, marijuana, and alcohol. The prison discovered Bilka’s misconduct, and
she resigned from her position. She pleaded guilty to delivering illegal articles to an inmate,




        *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐2590                                                                                Page 2

see WIS. STAT. § 302.095(2), and she was sentenced to 45 days in jail followed by probation.
Once Bilka’s probation ended, she asked the prison to place her on Burse’s visitor list. The
prison denied her request and explained that she posed a threat to the safety and security of
the facility. See WIS. ADMIN. CODE DOC § 309.08(4)(d). Bilka continued to apply for
visitation with Burse, but the prison “refused to process” her requests for two years before
informing her once more that, as a security threat, she could not visit Burse.

        Bilka sued several prison administrators under 42 U.S.C. § 1983, asserting that they
had violated her rights to equal protection (under a “class of one” theory) and intimate
association by refusing to place her on Burse’s visitor list. The district court dismissed her
complaint for failure to state a claim. Bilka had no constitutional right to visit Burse in
prison, the court reasoned, and in any event the prison’s decision to deny visitation was
rationally related to the legitimate penological interest of security. The court also denied
Bilka’s subsequent motion for reconsideration under Federal Rule of Civil Procedure 59(e).

        On appeal Bilka maintains her equal protection claim, contending that prison staff
denied her requests to visit Burse “out of spite” for her misconduct, thereby treating her
“differently from all other persons” barred from visiting prisoners. Under prison
regulations, the prison may bar any person with a state conviction from visiting a prisoner.
See WIS. ADMIN. CODE DOC §§ 309.08(4)(d), 309.12(4). So by relying on this regulation to bar
Bilka from visiting Burse, the prison is treating her like all similarly situated state offenders.
Even if Bilka believes that prison administrators are enforcing the regulation against her
“out of spite,” she has not alleged that the prison allows other state offenders who have
secreted contraband to inmates to continue to visit those inmates. Absent such an assertion,
she has no class‐of‐one claim for an equal protection violation. See Vill. of Willowbrook v.
Olech, 528 U.S. 562, 564 (2000); LaBella Winnetka, Inc. v. Vill. of Winnetka, 628 F.3d 937, 941–42
(7th Cir. 2010); Stachowski v. Town of Cicero, 425 F.3d 1075, 1078 (7th Cir. 2005).

        Bilka also argues that prison officials violated her right to intimate association by
denying her requests to visit Burse. Freedom of intimate association protects the right “to
enter into and maintain certain intimate human relationships.” Roberts v. U.S. Jaycees, 468
U.S. 609, 617–18 (1984). But we have not recognized that this right extends to someone who
wants to visit a non‐relative in prison. Arsberry v. Illinois, 244 F.3d 558, 565 (7th Cir. 2001);
Froehlich v. Wis. Dep’t of Corr., 196 F.3d 800, 801–02 (7th Cir. 1999); Mayo v. Lane, 867 F.2d
374, 375 (7th Cir. 1989). And even if Bilka had such a right, it could be reasonably restricted
to serve the legitimate penological concerns of the prison, just as administrators may restrict
other constitutional rights in the prison context. See Thornburgh v. Abbott, 490 U.S. 401,
407–08 (1989); Turner v. Safley, 482 U.S. 78, 89 (1987). The prison has a legitimate interest in
maintaining security, and prohibiting contact between prisoners and former employees who
have smuggled contraband to those prisoners rationally furthers that interest.
No. 11‐2590                                                                               Page 3

See Montgomery v. Stafaniak, 410 F.3d 933, 937 (7th Cir. 2005); Poirier v. Mass. Dep’t of Corr.,
558 F.3d 92, 96 (1st Cir. 2009); Akers v. McGinnis, 352 F.3d 1030, 1039–40 (6th Cir. 2003).
Moreover, Bilka and Burse can maintain their relationship through contact other than
visitation. See Overton v. Bazzetta, 539 U.S. 126, 135 (2003). Affording, as we must, substantial
deference to the prison’s professional judgment, id. at 132, we conclude that Bilka’s
allegations do not state any constitutional violation.
                                                                                     AFFIRMED.